Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9-12, 14, 16-19, 23, 24, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaty (US 5,727,943).  Beaty discloses a thread repair insert (10) comprising: a cylindrical body having a threaded exterior (12) and a recess leading to a hollow threaded interior (16) with a closed bottom wall; a tapering section (30) with a narrowing diameter extends from an upper end to a lower end of the cylindrical body; and between one and six notches (24-26) are formed below the thread adjacent the lower end.  Each notch extends between a forward edge and a straight planer cutting edge (32-38) intersecting with the threads and, an upper edge and a lower edge at the lower end, and with a flat planer exterior surface parallel to the axis intersecting at the forward edge with the threads.  The parts of the notches are pointed to below in the annotated portions of Beaty’s Figs. 1 and 3.


    PNG
    media_image1.png
    674
    1026
    media_image1.png
    Greyscale


And considering the modifications shown in Figs. 14 and 15, Beaty discloses the cutting edge intersecting the threaded exterior at an acute angle (α-90°) which is shown to be within the claimed range of between 1 and 30 degrees (see Fig. 14) and, discloses the a lower end of the cutting edge positioned forward of an upper end.  Figure 15 also shows the upper edge of the notch to extend “approximately” perpendicular to the axis.  The narrowing diameter of the tapering section is shown with claimed range of between 1 and 30 degrees.  The insert is harder than a parent material such that the insert forms a thread and with the acute angles of cutting edge being the same as those of the instant invention it would be similarly capable of pulling the insert into the parent material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 7, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty as applied to claims 1 and 24 above, and further in view of Takahashi (US 7,140,825).  Beaty does not disclose the upper edge of the notch being a straight flat planer surface perpendicular to the axis.  Takahashi discloses a fastener with a notch (5) similar to Beaty’s but, in Takahashi an upper edge of the notch is show to be a straight flat planer surfaces that is perpendicular to the axis (see Figs. 1A and 1B).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to modify the upper edge of the notch of Beaty to be a straight flat planer surface perpendicular to the axis as disclosed in Takahashi because the notches in Beaty and Takahashi are for the same purpose and similar is structure so, modifying the upper edge of Beaty would continue to yield the same predictable results.

Claims 5, 6, 13, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty as applied to claims 1 24 and 28 above, and further in view of Cook (US 2,278,377).  Beaty does not disclose a smooth, curved, arcuate corner between the upper edge and the cutting edge of the notch.  Cook discloses a fastener including a notch (16) where the notch is shown with an upper edge and a cutting edge which meet at a corner with a smooth, arcuate, curved shape (see Fig. 1).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to modify corner of Beaty to have a smooth, arcuate, curved shape as shown in Cook because the notches in Beaty and Cook are for the same purpose and are similar structure so, modifying the corner of Beaty to be curved would continue to yield the same predictable results.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Beaty as applied to claim 1 above, and further in view of Duvekot (US 8,628,268).  Beaty does not disclose an O-ring.  Duvekot discloses an insert with an O-ring (44) in order to seal the opening formed for the insert.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the insert of Beaty with an O-ring as disclosed in Duvekot for the same reason, namely to provide a seal.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty as applied to claim 1 above, and further in view of Rosan (US 3,081,808).  Beaty does not disclose the insert having a crimp and an anti-rotation element.  Rosan discloses an insert with a crimp seal (Fig. 6) and an anti-rotation element (34).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the insert of Rosan with crimp seal and an anti-rotation element as disclosed in Rosan in order to prevent the insert from backing out.


Double Patenting
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,337,551. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention only with the independent claims of the currently application being broader.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Response to Remarks
The 112 rejection(s) have been withdrawn as results of applicant’s amendments.

The prior art rejections have been maintained unchanged after the consideration of applicant’s remarks.  Applicant argues the section 102 rejection is improper because in Beaty (US 5,727,943) the Office Action relies on the unexplained combination of the embodiment shown in Figs. 1 and 3 with the distinct embodiment shown in Figs. 14 and 15.  In response, the examiner disagrees because the reference itself discloses the modification so there is no explanation needed.  The Office Action is not relying on combining the embodiments but is instead relying solely on the modification disclosed in association with Figs. 14 and 15.  In the embodiment shown in Figs. 1 and 3 the cutting edge is disclosed as parallel to the axis whereas in Figs. 14 and 15 it is that same cutting edge which is disclosed may also be tilted (column 7, paragraphs beginning lines 25 and 38).  So the Office Action is not relying on combining the embodiments but is instead relying on the modification of the same cutting shown in Figs. 1 and 3 to be tilted as shown in Figs. 14 and 15 which is disclosed entirely within the four corners of the Beaty reference making it a proper rejection under section 102. 

The remarks directed at the section 103 rejections provide no new arguments so no response is deemed necessary.

The double patenting rejection has been maintained but, as noted by applicant it may be withdrawn dependent on future claim amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677